                 Case 1:20-cr-00084-AJN Document 94 Filed 08/19/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                            X

    UNITED STATES OF AMERICA                                     SUPERSEDING
                                                                 INDICTMENT
                         - v. -
                                                                 S2 20 Cr . 84    (AJN)
    RALPH BERRY ,

                         Defendant .

    -   -   -    -   -   -   -   -   -   -   -   -   -      X

                                                         COUNT ONE

            The Grand Jury charges :

            1.           On or about June 21 ,              2000 ,    in the Southern District of

New York and elsewhere , RALPH BERRY , the defendant , willfully and

knowingly , during and in relation to a drug trafficking cr ime for

which he may be prosecuted in a court of the United States, namely,

a       conspiracy to                distribute mixtures              and substance containing a

detectable amount of cocaine base ,                                  in a   form commonly known as

"crack," did use and carry a firearm , and , in furtherance of such

drug trafficking crime ,                             did possess a firearm , and in the course

of that drug trafficking crime did , through the use of a firearm ,

cause the death of Caprice Jones in the vicinity of 751 East 161st

Street in the Bronx , which killing was murder as defined in Title

18 , United States Code , Section llll(a) , and did aid and abet the

same .

            (Title 18 , United States Code , Sections 924(j) (1) and 2.)
            Case 1:20-cr-00084-AJN Document 94 Filed 08/19/21 Page 2 of 7




                                           COUNT TWO

       The Grand Jury further charges:

       2.      On or about June 21 ,          2000,    in the Southern District of

New York ,      while engaged in an offense punishable under Section

841 (b) (1) (A) of Title 21 , United States Code , namely a conspiracy

to    distribute      280   grams      and    more     of     mixtures   and     substance

containing a detectable amount of cocaine base , in a form commonly

known as " crack , " RALPH BERRY ,             the defendant ,      intentionally and

knowingly killed and counseled , commanded , induced , procured , and

caused the i ntentional killing of Caprice Jones and such killing

resulted , and did aid and abet the same , to wit , BERRY ordered a

shooting in the vicinity of 751 East 161st Street in the Bronx ,

which caused Jones ' s death .

  (Title 21 , United States Code , Section 848 (e) (1) (A) ; Title 18 ,
                   United States Code , Section 2 . )

                                      COUNT THREE

       The Grand Jury further charges :

       3.      At all times relevant to this Superseding Indictment ,

RALPH BERRY ,      the defendant ,          and others      known and unknown ,       were

members and associates of a drug crew located in and around the

McKinley Housing Development in the Bronx ,                     New York       (the " Berry

Crew" or the " Enterprise " ) , a criminal organization whose members

and   associates       engaged      in ,    among     other    activities ,      narcotics




                                               2
             Case 1:20-cr-00084-AJN Document 94 Filed 08/19/21 Page 3 of 7




trafficking ,         and acts involving murder . The Berry Crew operated

principally in and around the Bronx , New York.

        4.      The Berry Crew , including its leadership , its members ,

and its associates ,             cons tituted an "enterprise," as defined by

Title 18 , United States Code , Section 1959(b) (2) , that is a group

of individuals associated in fact which was engaged in ,                             and the

activities          of which affected,        interstate and foreign               commerce .

The Enterprise constituted an ongoing organization whose members

functioned as a continuing unit for a common purpose of achieving

the objectives of the Enterprise.

        5.      Members and associates of the Berry Crew sold cocaine

base , in a form commonly known as " crack ," primarily in and around

the McKinley Housing Development in the Bronx , New York .                         The Berry

Crew controlled crack sales within this area by prohibiting and

preventing non-members,              outsiders ,     and     rival      narcotics    dealers

from distributing crack in the area cont rolled by the Berry Crew .

        6.      Certain      members    and       associates       of    the    Berry     Crew

committed and agreed , attempted , and threatened to commit acts of

violence to protect and expand their drug trafficking operation

and to protect fellow members and associates of the Berry Crew .

These        acts    of   violence   included       assaults ,     and    acts     involving

murder,        and    were   intended    to       protect    the     Berry     Crew ' s   drug

territory ,          retaliate    against     members       of   rival     gangs    who    had

encroached on the territory controlled by the Berry Crew , and to

                                              3
           Case 1:20-cr-00084-AJN Document 94 Filed 08/19/21 Page 4 of 7




otherwise promote the standing and reputation of the Berry Crew

amongst rival gangs .

                          Purposes of the Enterprise

      7.      The purposes of the Enterprise included the following :

                 a.        Preserving          and   protecting         the   power ,

territory ,    and profits of the Enterprise through acts involving

murder , and other acts of violence , and threats of violence .

                 b.        Promoting and enhancing the Enterprise and the

activities of its members and associates.

                 c.        Enriching the members and associates of the

Enterprise through , among othe r things , the distribution and sale

of narcotics , including cocaine base , in a form commonly known as

" crack ."

                      Means and Methods of the Enterprise

      8.      Among the means and methods employed by the members and

associates of the Enterprise in conducting and participating in

the conduct of the affairs of the Enterprise were the following :

                 a.        Members   and       associates   of    the     Enterprise

committed , conspired , attempted , and threatened to commit acts of

violence , including murder , to protect and expand the Enterprise's

criminal operations , and in co nnection with rivalries with members

of other drug crews .

                 b.        Members and associates of the Enterprise used

threats of violence and physical violence against other members

                                           4
           Case 1:20-cr-00084-AJN Document 94 Filed 08/19/21 Page 5 of 7




and   associates       to   enforce    and        maintain   discipline      within    the

Enterprise .

                 c.         Members     and        associates     of   the    Enterprise

committed , conspired, attempted, and threatened to commit acts of

violence,     including      acts     involving murder,           against    members   of

rival drug crews and other individuals adverse to the Enterprise .

                 d.         Members     and        associates     of   the    Enterprise

obtained , possessed , and used firearms .

                e.          Members     and        associates     of   the    Enterprise

distributed control led substances, including cocaine base, in form

commonly known as " crack ."

                 f.         Members     and        associates     of   the   Enterprise

committed acts of intimidation and made threats                         as   a means of

deterring and punishing any potential witnesses to its crimes and

in connection with protecting the Enterprise and its members and

associates      from    detection      and        prosecution     by   law   enforcement

authorities .

      9.     At all times relevant to this Superseding Indictment ,

the Berry Crew ,       through its members and associates ,                  engaged in

racketeering activity as defined in Title 18 , United States Code ,

Sections 1959(b) (1) and 1961(1) , namely , acts involving murder in

violation of the laws of New York State , and offe nses involving

drug trafficking in violation of 21 U. S . C.                §§   812 , 841 , and 846 .



                                              5
        Case 1:20-cr-00084-AJN Document 94 Filed 08/19/21 Page 6 of 7




     10 .   On or about June 21 , 2000 , in the Southern District of

New York and elsewhere ,     RALPH BERRY ,     the defendant ,         and others

known and unknown ,   as considera ti on for the receipt of ,                 and as

consideration   for   a   promise   a nd   agreement   to   pay    a    thing     of

pecu niary value from the Berry Crew , and for the purpose of gaining

entrance to and maintaini n g and increasing position in the Berry

Crew , an enterprise engaged in racketeering activity , as described

above , intentionally and knowingly murdered , and aided and abetted

the mu r der of Caprice Jo n es     in the vicinity of       751       East    161st

Street in t h e Bronx , New York , i n violation of New York Penal Law ,

Sections 1 25 . 25 and 20 . 00 , to wit , BERRY ordered another member of

the Berry Crew t o carry o u t a shooting which caused Jones ' s death .

    (Title 1 8 , United States Code , Sections 1959 (a) (1 ) and 2 . )




                                                                  I~




                                      6
       Case 1:20-cr-00084-AJN Document 94 Filed 08/19/21 Page 7 of 7




                Form No . USA- 33s - 274   (Ed . 9 - 25 - 58)




                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK


                      UNITED STATES OF AMERICA

                                   v.

                             RALPH BERRY,

                                                   Defendant.


                              SUPERSEDING
                               INDICTMENT

                          S2 20 Cr . 84    (AJN)

               (18 U.S.C . §§ 924(j) (1) , 1 959(a) (1) ,
                               and 2 , and
                    21 U. S . C . § 848 (e) (1) (A) . )

                           AUDREY STRAUSS
                       United States Attorney




                ~
NE .



                                               So~o'1    L   Ca.".{,,
                                                   u;s .1-- 1. J
